Case 4:21-cv-04008-KES Document 16 Filed 07/21/21 Page 1 of 15 PageID #: 119




                      UNITED STATES DISTRICT COURT

                        DISTRICT OF SOUTH DAKOTA

                                SOUTHERN DIVISION



TRAVIS EDLAND,                                       4:21-CV-04008-KES
                   Plaintiff,
      vs.                                    ORDER GRANTING IN PART AND
                                             DENYING IN PART DEFENDANT’S
BASIN ELECTRIC POWER                              MOTION TO DISMISS
COOPERATIVE,
                   Defendant.


      Plaintiff, Travis Edland, brought suit against defendant, Basin Electric

Power Cooperative, alleging three counts of copyright violations. Docket 1.

Basin moves to dismiss the three counts in the complaint and seeks attorneys’

fees. Docket 10. Edland opposes the motion in part and asks the court to

dismiss Count III without prejudice. Docket 13. For the following reasons, the

court grants in part and denies in part Basin’s motion to dismiss.

                           FACTUAL BACKGROUND

      The facts alleged in the complaint, accepted as true, are as follows:

      Prior to July 11, 2020, Edland was employed at Basin’s Deer Creek

Station power plant located near Elkton, South Dakota. Docket 1 ¶ 8. Basin

terminated Edland’s employment on July 11, 2020. Id. ¶ 9.

      For many years, Edland has maintained a YouTube channel with videos

about his experiences with coyotes. Id. ¶ 10. YouTube uses technological

protection measures (TPMs) to prevent unauthorized copying, recording, and
Case 4:21-cv-04008-KES Document 16 Filed 07/21/21 Page 2 of 15 PageID #: 120




distribution of video content posted by creators. Id. ¶ 15. Under YouTube’s

terms of service, users are forbidden from screen-capturing, recording,

downloading, or otherwise copying videos posted and streaming on the site. Id.

¶ 16.

        Before July 11, 2020, Edland posted videos to his YouTube channel that

advocated for workplace protections at the Deer Creek Station in response to

the COVID-19 pandemic. Id. ¶ 11. In these videos, Edland discussed

recommendations from the Centers for Disease Control (CDC). Id. Two

particular videos (the Videos) posted by Edland on or about July 11, 2020,

caused Basin to terminate Edland’s employment. Id. ¶ 12. The first video was

about 30 minutes in duration and had a file name of IMG_0599.MP4. Id. ¶ 13.

The second video was about 37 minutes in duration and had a file name of

IMG_0599.MP4. Id. Edland removed the videos from public viewing shortly

after he posted them to his YouTube channel. Id. ¶ 14. On July 11, 2020,

Basin, through an employee, used a mobile phone to record the Videos without

authorization from Edland or YouTube and in violation of YouTube’s terms of

service. Id. ¶¶ 17-18, 20. Without the use of technology to circumvent

YouTube’s TPMs, Basin would not have been able to obtain a copy of the

Videos absent authorization from Edland. Id. ¶ 19. Basin made additional

copies, distributed additional copies, and otherwise used, copied, reproduced,

performed, and viewed the Videos without Edland’s authorization and in

violation of Edland’s rights. Id. ¶ 21.




                                          2
Case 4:21-cv-04008-KES Document 16 Filed 07/21/21 Page 3 of 15 PageID #: 121




      Edland was and remains the exclusive owner of all copyrights associated

with the Videos. Id. ¶ 23. His copyrights associated with the Videos are

registered with the United States Copyright Office, registration number

Pau004055591. Id. ¶ 24. Edland’s complaint alleges violations of the federal

Copyright Act and the Digital Millennium Copyright Act and common law

copyright infringement. See Docket 1 ¶¶ 22-46.

                                LEGAL STANDARD

      Rule 12(b)(6) provides for dismissal of a claim if the claimant has failed to

state a claim upon which relief can be granted. Fed. R. Civ. P. 12(b)(6). “To

survive a motion to dismiss, a complaint must contain sufficient factual

matter, accepted as true, to ‘state a claim to relief that is plausible on its

face.’ ” Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell Atl. Corp. v.

Twombly, 550 U.S. 544, 570 (2007)).

      The court must accept the well-pleaded allegations in the complaint as

true and draw all reasonable inferences in favor of the non-moving party.

Schriener v. Quicken Loans, Inc., 774 F.3d 442, 444 (8th Cir. 2014). The

“plaintiff’s obligation to provide the grounds of his entitle[ment] to relief

requires more than labels and conclusions, and a formulaic recitation of the

elements of a cause of action will not do.” Twombly, 550 U.S. at 555 (alteration

in original) (internal quotation marks and citation omitted). “If a plaintiff

cannot make the requisite showing, dismissal is appropriate.” Abdullah v.

Minnesota, 261 F. App’x 926, 927 (8th Cir. 2008).




                                          3
Case 4:21-cv-04008-KES Document 16 Filed 07/21/21 Page 4 of 15 PageID #: 122




                                  DISCUSSION

I.    Consideration of Materials Outside the Pleadings on a Rule 12(b)(6)
      Motion

      Basin asks the court to consider 4 exhibits in support of its motion to

dismiss. Docket 12. The exhibits are: (1) a screenshot of Edland’s copyright

registration for the Videos, (2) Edland’s OSHA complaint, (3) Basin’s response

to Edland’s OSHA complaint, and (4) a letter between counsel discussing, inter

alia, dismissal of Count III. See Dockets 12-1, 12-2, 12-3, 12-4. Edland agrees

that exhibit 1 is proper for the court to consider, but he opposes consideration

of exhibits 2, 3, and 4.

      “Though matters outside the pleading may not be considered in deciding

a Rule 12 motion to dismiss, documents necessarily embraced by the

complaint are not matters outside the pleading.” Ashanti v. City of Golden

Valley, 666 F.3d 1148, 1151 (8th Cir. 2012) (quoting Enervations, Inc. v. Minn.

Mining & Mfg. Co., 380 F.3d 1066, 1069 (8th Cir. 2004)). “Documents

necessarily embraced by the pleadings include ‘documents whose contents are

alleged in a complaint and whose authenticity no party questions, but which

are not physically attached to the pleading.’ ” Id. (quoting Kushner v. Beverly

Enters., Inc., 317 F.3d 820, 831 (8th Cir. 2003)). Materials that are part of the

public record may also be considered by a court in deciding a Rule 12(b)(6)

motion. Levy v. Ohl, 477 F.3d 988, 991 (8th Cir. 2007).

      Here, exhibit 1 is a screenshot of a public record available online, and it

is embraced by the complaint by specific reference to the copyright registration



                                        4
Case 4:21-cv-04008-KES Document 16 Filed 07/21/21 Page 5 of 15 PageID #: 123




number. Both parties agree as to the document’s authenticity and urge the

court to consider it. Thus, the court considers exhibit 1 in its analysis of

Basin’s motion to dismiss.

      Basin asks the court to consider exhibits 2, 3, and 4 on the same

grounds as exhibit 1. But Basin provides no support for its conclusion that the

exhibits are embraced by the pleadings or a matter of public record. As to

exhibits 2 and 3, the complaint makes no mention of an OSHA proceeding that

occurred after Edland was terminated by Basin. And exhibit 4 is a private letter

between counsel that discusses how litigation would proceed after the

complaint was filed. Basin relies on Federal Rule of Evidence 201 and asks the

court to take judicial notice of the information in exhibits 2, 3, and 4. Docket

11 at 6 n.2; Docket 14 at 3-4. Taking judicial notice of information filed in or

attached to an affidavit, though, would create endless exceptions to the limited

material the court considers on a motion to dismiss. The discovery and trial

processes, not a motion to dismiss, allow the parties a full exchange of

information and resolution of questions of fact. Thus, the court will not

consider exhibits 2, 3, and 4 when analyzing Basin’s motion. And because

exhibits 2, 3, and 4 were “presented to [but] excluded by the court,” Basin’s

motion is analyzed under Rule 12(b)(6) and not under Rule 12(d), which

converts a motion to dismiss into a motion for summary judgment. Fed. R. Civ.

P. 12(d); Sorace v. United States, 788 F.3d 758, 767 (8th Cir. 2015).




                                         5
Case 4:21-cv-04008-KES Document 16 Filed 07/21/21 Page 6 of 15 PageID #: 124




II.   Count I: Copyright Act – Infringement

      In Count I, Edland asserts that Basin infringed on Edland’s exclusive

rights in violation of the Copyright Act, 17 U.S.C. § 106, when it willfully

reproduced, distributed, performed, and displayed the Videos without Edland’s

authorization. Docket 1 at ¶¶ 26-34. Basin argues that Count I should be

dismissed because Edland fails to establish a valid copyright registration as a

precondition for an infringement claim. Docket 11 at 7. Basin also argues that

its use of the Videos is protected by the fair use defense. Id.

      A.     Validity of Copyright Registration

      Under the Copyright Act, “no civil action for infringement of the copyright

in any . . . work shall be instituted until preregistration or registration of the

copyright claim has been made . . . .” 17 U.S.C. § 411(a). A certificate of

registration is prima facie evidence of a valid copyright and establishes a

rebuttable presumption of validity. Taylor Corp. v. Four Seasons Greetings, LLC,

315 F.3d 1039, 1042 (8th Cir. 2003) (citing 17 U.S.C. § 410(c)). A certificate of

registration is valid, regardless of whether it contains any inaccurate

information, unless “inaccurate information was included on the application for

copyright registration with knowledge that it was inaccurate” and “the

inaccuracy of the information, if known, would have caused the Register of

Copyrights to refuse registration.” § 411(b)(1).

      Basin argues that Edland’s certification of registration is invalid because

his application for registration contained inaccurate information and he

“should have known” that the information was inaccurate. Docket 11 at 7.

                                          6
Case 4:21-cv-04008-KES Document 16 Filed 07/21/21 Page 7 of 15 PageID #: 125




Specifically, Basin argues that the Videos were incorrectly registered as

“unpublished” works when in fact they had previously been “published” on

YouTube. Id. at 6-7. But whether the Videos were actually published or

unpublished, whether Edland’s application contained inaccurate information,

and whether he knew the application contained inaccurate information are

questions of fact that go beyond the court’s Rule 12(b)(6) inquiry.

      Here, the complaint states that the Videos are registered with the United

States Copyright Office, and exhibit 1 submitted by Basin also indicates that

Edland holds a copyright registration in the Videos. This allows the court to

draw the inference that Edland has a valid copyright registration for the

Videos. Thus, Basin’s motion to dismiss Count I based on invalid copyright

registration is denied.

      B.    Copyright Infringement

      Basin argues that Edland’s copyright infringement claim should be

dismissed based on Basin’s assertion of the fair use defense. Docket 11 at 8-

14. Edland asserts that the complaint states a claim for copyright

infringement, and Basin’s fair use defense relies on materials not contained in

or embraced by the pleadings. Docket 13 at 13-14.

      Under 17 U.S.C. § 102, copyright protects “original works of authorship

fixed in any tangible medium of expression,” including “motion pictures and

other audiovisual works.” A claim of copyright infringement must establish

“ownership of a valid copyright” and “copying of original elements of the work.”

Infogroup, Inc. v. DatabaseLLC, 956 F.3d 1063, 1066 (8th Cir. 2020) (citation

                                        7
Case 4:21-cv-04008-KES Document 16 Filed 07/21/21 Page 8 of 15 PageID #: 126




omitted); Feist Publ’ns, Inc. v. Rural Tel. Serv. Co., Inc., 499 U.S. 340, 361

(1991). Section 106 of the Copyright Act states, in relevant part:

      [T]he owner of a copyright under this title has the exclusive rights to
      do and to authorize any of the following:
      (1) to reproduce the copyrighted work in copies or phonorecords
      (2) to prepare derivative works based upon the copyrighted work;
      (3) to distribute copies or phonorecords of the copyrighted work to
      the public by sale or other transfer of ownership, or by rental, lease,
      or lending;
      (4) in the case of . . . motion pictures and other audiovisual works,
      to perform the copyrighted work publicly;
      (5) in the case of . . . the individual images of a motion picture or
      other audiovisual work, to display the copyrighted work publicly[.]

(emphasis added).

      Fair use, codified at § 107, is an affirmative defense and a statutory

exception to a claim of copyright infringement. Campbell v. Acuff-Rose Music,

Inc., 510 U.S. 569, 590 (1994); Bill Graham Archives v. Dorling Kindersley Ltd.,

448 F.3d 605, 608 (2d Cir. 2006). Section 107 states, “the fair use of

copyrighted work, including such use by reproduction in copies or

phonorecords or by any other means specified by [§ 106], for purposes such as

criticism, comment, news reporting, teaching . . ., scholarship, or research, is

not an infringement of copyright.” When determining fair use under § 107, the

court must consider:

      (1) the purpose and character of the use, including whether such
      use is of a commercial nature or is for nonprofit educational
      purposes;
      (2) the nature of the copyrighted work;
      (3) the amount and substantiality of the portion used in relation to
      the copyrighted work as a whole; and
      (4) the effect of the use upon the potential market for or value of the
      copyrighted work.



                                         8
Case 4:21-cv-04008-KES Document 16 Filed 07/21/21 Page 9 of 15 PageID #: 127




§ 107. When an affirmative defense “is apparent on the face of the

complaint . . . [it] can provide the basis for dismissal under Rule 12(b)(6).”

Zean v. Fairview Health Servs., 858 F.3d 520, 526 (8th Cir. 2017)

(alteration in original) (quoting Noble Sys. Corp. v. Alorica Cent., LLC, 543

F.3d 978, 983 (8th Cir. 2008)).

       Here, the complaint states that Edland had valid copyright ownership of

the Videos. The complaint also states that Basin, without Edland’s permission

or authorization, reproduced, distributed, performed, and displayed the Videos.

This allows the court to draw the inference that Basin copied original elements

of the Videos. Thus, the complaint states a claim for copyright infringement.

       Basin’s fair use defense relies on its claim that it “submitted the Videos

in response to Edland’s OSHA complaint.” Docket 11 at 8. Basin also claims

that it submitted copies of the Videos “in support of a no trespass order”

against Edland. Id. But nothing in the complaint itself, or materials embraced

by the complaint, mention the OSHA complaint or a no trespass order, or any

other instance of fair use by Basin. Because a fair use defense is not apparent

on the face of the complaint, it cannot be grounds for dismissal under Rule

12(b)(6).

III.   Statutory Damages and Attorneys’ Fees

       Basin argues that the court should dismiss Edland’s claim for statutory

damages and attorneys’ fees for infringement under the Copyright Act. Docket

11 at 14-16. While the Copyright Act provides for both statutory damages and




                                         9
Case 4:21-cv-04008-KES Document 16 Filed 07/21/21 Page 10 of 15 PageID #: 128




attorneys’ fees, Basin contends that such relief is barred in Edland’s case

under § 412 of the Copyright Act:

      In any action under this title . . . no award of statutory damages or
      of attorney’s fees, as provided by sections 504 and 505, shall be
      made for—
      (1) any infringement of copyright in an unpublished work
      commenced before the effective date of its registration; or
      (2) any infringement of copyright commenced after first publication
      of the work and before the effective date of its registration unless
      such registration is made within three months after the first
      publication of the work.

The Eighth Circuit Court of Appeals has yet to analyze the application of § 412

of the Copyright Act. In Feldhacker v. Homes, the district court relied on the

Fifth Circuit’s reasoning that “a plaintiff may not recover an award of statutory

damages and attorney’s fees for infringements that commenced after

registration if the same defendant commenced an infringement of the same

work prior to registration.” Feldhacker v. Homes, 173 F. Supp. 3d 828, 833

(S.D. Iowa 2016) (quoting Mason v. Montgomery Data, Inc., 967 F.2d 135, 144

(5th Cir. 1992)). The court in Feldhacker found that the First, Second, Fourth,

Sixth and Ninth Circuits have reached the same conclusion. Id. at 833-834

(citations omitted).

      Here, the date of registration of the Videos is December 16, 2020. This is

more than five months after the alleged acts of infringement that Edland states

took place on July 11, 2020. Docket 11 at 15-16; Docket 1 ¶ 17. Thus, whether

the Videos are published or unpublished works, § 412 bars Edland’s recovery

of statutory damages and attorneys’ fees. See 2 Melville B. Nimmer & David

Nimmer, Nimmer § 7.16(C)(1)(b)-(c) (Matthew Bender, rev. ed.) (noting that

                                       10
Case 4:21-cv-04008-KES Document 16 Filed 07/21/21 Page 11 of 15 PageID #: 129




registration of a published or unpublished work would be “fruitless” to recover

statutory damages and attorneys’ fees if infringement commenced more than

three months before registration).

       Edland concedes that the complaint does not state a plausible claim for

statutory damages and attorneys’ fees for acts of infringement that occurred

before December 16, 2020. Docket 13 at 19-20. But Edland argues that the

complaint plausibly states a claim for statutory damages and attorneys’ fees

under the Copyright Act for acts of infringement committed by Basin after

December 16, 2020. Id. at 20. The complaint states, “[a]fter illegally recording

the Videos, [Basin] made additional copies, distributed additional copies, and

otherwise used, copied, reproduced, performed (by playing), and viewed the

Videos without Edland’s authorization and in violation of Edland’s rights.”

Docket 1 ¶ 21. But any subsequent act of infringement by Basin would be an

“infringement of the same work.” Feldhacker, 173 F. Supp. 3d at 833 (quoting

Mason, 967 F.2d at 144). “A series of repeated acts of infringement is

commenced on the date of the first act of infringement, and the individual acts

in the series are not deemed to commence on different dates.” 18 C.J.S.

Copyrights § 139 (2021). Because Basin allegedly commenced acts of

infringement six months prior to registration, § 412 bars Edland’s recovery of

statutory damages and attorneys’ fees for those acts occurring after, as well as

before, December 16, 2020. Thus, Basin’s motion to dismiss is granted as to

Edland’s claim for statutory damages and attorneys’ fees under the Copyright

Act.

                                       11
Case 4:21-cv-04008-KES Document 16 Filed 07/21/21 Page 12 of 15 PageID #: 130




IV.   Count II: Digital Millennium Copyright Act - Circumvention

      In Count 2, Edland avers that Basin violated the Digital Millennium

Copyright Act (DMCA), 17 U.S.C. § 1201(a)(1)(A), when it circumvented

YouTube’s TPMs to record the Videos. Docket 1 ¶¶ 37-39. The complaint states

that Basin “use[d] a mobile phone to record the Videos as they played on a

computer streaming the Videos on YouTube . . . all without Edland’s

permission or authorization.” Id. ¶ 39.

      Section 1201(a)(1)(A) of the DMCA states “[n]o person shall circumvent a

technological measure that effectively controls access to a work protected

under [title 17, governing copyright].” “Circumvent,” as used in § 1201, “means

to descramble a scrambled work, to decrypt an encrypted work, or otherwise to

avoid, bypass, remove, deactivate, or impair a technological measure, without

the authority of the copyright owner[.]” § 1201(a)(3)(A). “[A] technological

measure ‘effectively controls access to a work’ if the measure, in the ordinary

course of its operation, requires the application of information, or a process or

a treatment, with the authority of the copyright owner, to gain access to the

work.” § 1201(a)(3)(B).

      Here, the complaint states that YouTube has “many [TPMs] to prevent

unauthorized copying, recording, and distribution of video content posted by

creators, like Edland.” Docket 1 ¶ 17. It also states that Basin bypassed these

TPMs when it successfully copied, reproduced, and distributed the Videos, all

without Edland’s authorization. See id. ¶¶ 18-21. This allows the court to draw

the inference that Basin circumvented YouTube’s technological measures to

                                          12
Case 4:21-cv-04008-KES Document 16 Filed 07/21/21 Page 13 of 15 PageID #: 131




gain unauthorized access to the Videos. Thus, Edland has plausibly stated a

claim for violation of § 1201 of the DMCA.

      Basin asserts that Edland’s claim in Count II should be dismissed

because he fails to identify a specific technological measure that Basin

allegedly circumvented. Docket 11 at 18. But requiring specificity goes beyond

the requirements of what must be averred in a complaint when evaluated

under Rule 12(b)(6).

      Basin also argues that “the DMCA creates liability for the act of

circumvention, and not for copying.” Docket 11 at 16. In support, Basin cites to

Chamberlain Group, Inc. v. Skylink Technologies., Inc., 381 F.3d 1178, 1193

(Fed. Cir. 2004). Essentially, Basin argues that infringement, or “copying,” and

circumvention are not the same thing. See id. But in Chamberlain Group, the

court found that while infringement and circumvention are distinct from each

other, an act of infringement can also involve an act of unauthorized

circumvention under the DMCA § 1201. See id. at 1193-94. Here, the

complaint alleges that in addition to acts of copyright infringement, Basin

circumvented technological measures in order to gain unauthorized access to

the Videos—access that the technological measures would have precluded but

for Basin’s alleged circumvention. Thus, Basin’s motion to dismiss Count II is

denied.

V.    Count III: Common Law – Copyright Infringement

      Basin moves under Rule 12(b)(6) to dismiss Count III, Edland’s claim for

common law copyright infringement. Docket 11 at 19-20. Edland concedes that

                                       13
Case 4:21-cv-04008-KES Document 16 Filed 07/21/21 Page 14 of 15 PageID #: 132




Count III should be dismissed and requests that it be dismissed without

prejudice. Docket 13 at 6 n.2. Basin asserts that it should be dismissed with

prejudice. Docket 14 at 16.

      Motions to dismiss under 12(b)(6) “are generally without prejudice, where

there is no evidence of persistent pleading failures.” Finnegan v. Suntrust

Mortg., 140 F. Supp. 3d 819, 832 (D. Minn. 2015) (citation and internal

quotations omitted). When the plaintiff requests dismissal but the defendant

has already answered, then under Rule 41(a)(2), “an action may be dismissed

at the plaintiff’s request only by court order, on terms that the court considers

proper. . . . Unless the order states otherwise, a dismissal under this paragraph

(2) is without prejudice.” Fed. R. Civ. P. 41(a)(2).

      Here, it appears that Edland intended to voluntarily dismiss Count III

before Basin could answer or otherwise respond. See Docket 13 at 26. Basin

does not point to any improper motive on Edland’s part regarding dismissal of

Count III, and the court finds none. See Graham v. Mentor Worldwide LLC, 998

F.3d 800, 804-05 (8th Cir. 2021). Thus, the court dismisses Count III without

prejudice.

VI.   Attorneys’ Fees

      Basin seeks an award of attorney’s fees under 17 U.S.C. § 505 “[i]f the

Court grants Basin’s motion to dismiss at least with respect to Edland’s

copyright infringement claim.” Docket 11 at 21. Because the court denies the

motion to dismiss as to Edland’s copyright infringement claim, see supra

section II, the court denies Basin’s request for attorneys’ fees.

                                         14
Case 4:21-cv-04008-KES Document 16 Filed 07/21/21 Page 15 of 15 PageID #: 133




                                 CONCLUSION

      Edland has stated a claim on which relief can be granted as to Counts I

and II of his complaint. Basin has established that Edland is not entitled to

relief in the form of statutory damages and attorneys’ fees as to Count I. And

the parties agree that the court should dismiss Count III. Thus, it is

      ORDERED that Basin’s motion to dismiss (Docket 10) is denied as to

Counts I and II, but granted as to statutory damages and attorneys’ fees under

the Copyright Act.

      It is FURTHER ORDERED that Count III is dismissed without prejudice.

      Dated July 21, 2021.

                                     BY THE COURT:

                                     /s/ Karen E. Schreier
                                     KAREN E. SCHREIER
                                     UNITED STATES DISTRICT JUDGE




                                       15
